Citation Nr: 1520043	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  07-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain. 

2. Entitlement to service connection for a right knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the Board remanded the Veteran's appeal for further development.

In June 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim.  In August 2013, the Board received the requested opinion.

In March 2014, the Board denied the Veteran's claims for entitlement to service connection for a left and right knee disorders.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, a Joint Motion for Partial Remand (JMR) was filed with the Court.  Later that month, the Court issued an order granting the JMR and vacating the Board's March 2014 decision to the extent that it denied service connection for left and right knee disorders, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a left knee disability, status post total knee arthroplasty, is causally related to the Veteran's service-connected residuals of a fractured left fibula with left ankle strain.


CONCLUSION OF LAW

The criteria to establish service connection for a left knee disability, status post total knee arthroplasty, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice or assistance provided herein was not prejudicial to the Veteran and is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Service connection is in effect for residuals of a fractured left fibula with left ankle strain.  The Veteran contends he has had left knee symptoms ever since injuring them in the same fall in which he injured his left fibula and ankle during service.   He and his representative alternatively contend that he has fallen on numerous occasions due to his left ankle, which either caused or aggravated his left knee condition.  

The Veteran served on active duty from July 1956 to October 1959. Service treatment records are unavailable.  Two photographs of the Veteran during service are unrevealing with respect to his left knee.  In the photos, the Veteran appears to have a cast on his left ankle/foot.  It is not clear how high up the cast extends.  He first recounted injuring his left knee in a fall which also injured his back in a February 1997 private treatment record.  In later statements, he specified that an old rusty nail penetrated his left knee during the fall.  D.J. indicated in a September 1988 statement that he served with the Veteran in Korea and stated "I know for fact he broke his leg... in a fall."

In statements, the Veteran's family and friends mentioned knee symptoms, though their duration was not specified.  Many further indicated having witnessed the Veteran fall.  Some indicated that he has fallen many times and that these falls were caused by his left leg and ankle.  Some further indicated he uses a cane.

Upon VA examination in April 1989, the Veteran's posture and carriage were within normal limits.  There was a slight limp to his gait.  Upon VA examination in April 1994, the Veteran had a limp in his left lower extremity.  His use of a cane was first noted.  

A February 1997 private treatment record noted a probable very old left knee anterior cruciate ligament injury.  It was opined, upon review of X-rays, that the Veteran had degenerative changes of the knees.  A March 1997 private treatment record contains a diagnosis of early DJD of the knees following review of X-rays. June 1998 private MRI of the left knee showed a meniscal tear.  July 1998 VA X-rays of this knee showed early degenerative changes.  An October 1998 VA treatment record reveals that a left medial meniscectomy was performed due to internal derangement, meniscal tear, and end stage osteoarthritis.  A VA treatment record dated in January 1999 reflects a diagnosis of knee DJD.  Moderate severe DJD of the left knee was diagnosed upon review of X-rays in a September 2000 private treatment record.  Private treatment records denote that a left total knee arthroplasty (TKA) was performed due to left knee DJD in November 2000, that a left TKA revision was performed in March 2001, that arthroscopy with excision of scar tissue was performed in October 2002, and that another partial left TKA revision was performed in August 2003.

Upon VA QTC examination in July 2005, the Veteran's posture was normal but his gait was abnormal with a left limp.  It was noted that he used a left knee brace in addition to a cane.  The examiner opined that the Veteran's left knee problem is a residual of his left knee torn cartilage with subsequent left TKA.  In an addendum, the examiner clarified that the left TKA is not attributable to the left fibula and ankle disability but rather is attributable to torn cartilage.  The only positive nexus opinion provided by the examiner (Addendum to #4 Question to Provider) was that the left ankle condition was more likely than not related to the fracture of the left tibia/fibula.

Private Dr. R.H. submitted a September 2006 independent medical examination. Upon review of the evidence of record which included numerous VA and private medical treatment records and lay statements from the Veteran and his family and friends, Dr. R.H. stated that according to the July 2005 VA QTC examination it was confirmed that the Veteran's torn meniscus within the left knee was more likely than not related to the fracture of the of the left tibia/fibula.  Therefore, the Veteran's injury to the left knee is secondary to his service-connected left ankle injury.

Dr. R.H. further stated that "the [V]eteran sustained injuries to the left knee as a direct result of the recurrent falls due to instability and weakness of the left foot and ankle from the fracture he sustained in the military in Korea in 1957."  In addition, Dr. R.H. concluded that "[a]s a result of this [V]eteran's continuing disability involving his left ankle with instability and repeated falls, this [V]eteran did sustain progressive traumatic injuries to his left knee that did come under the care and evaluation of physicians."

A lay statement from D.J., who served with the Veteran in Korea, concerned continuity of symptomatology, and medical records were cited in this regard.  It was opined that the Veteran's left knee injury was caused by falls due to his left fibula and ankle disability.  The July 2005 VA examination was noted in this regard as confirming that his torn left knee cartilage was more likely than not related to this disability and that the torn cartilage necessitated his TKA.

Upon VA QTC examination in October 2006, the Veteran's posture was normal.  His gait evidenced a slight left limp.  There were no signs of abnormal weight bearing.  The right knee was normal.  X-rays of it were not taken.  Upon VA examination in April 2008, the Veteran had a slow and slight limp.  This was attributed to his left knee.

At a March 2010 hearing, the Veteran testified to falls due to his left ankle.

A May 2013 VHA opinion concerning this case was inadequate.  The reviewing orthopedist either felt he was not qualified to answer the question posed or offered no rationale for his opinions.

In June 2013, the Board referred the case for a VHA opinion asking a VA orthopedist the following:

      Is it at least as likely as not that the Veteran's current left knee disability:
a. is related to his active duty service other than via his fall therein?
b. was caused by his service-connected left fibula and ankle disability, whether via falls or otherwise?
c. has been aggravated by his service-connected left fibula and ankle disability, whether via falls or otherwise?


A response from Dr. J.C.Z., dated August 2013, was received by the Board.  
Regarding the Veteran's claim for left and right knee disability, Dr. J.C.Z. opined they were not related to his active duty service, nor were they caused, or aggravated, by his service-connected fractured left fibula with left ankle strain.  Dr. J.C.Z. stated there was "no objective or radiographic evidence of significant left ankle disability only subjective complaints of disability, now [fifty-four] years following the injury.  Also left knee x-rays in March of 1997 indicated mild degenerative changes only, [thirty-eight] years after the ankle injury."  Regarding his knees, Dr. J.C.Z. noted the left knee did not demonstrate degenerative changes until thirty-eight years after the ankle injury.  Furthermore, Dr. J.C.Z. explained that there is "no scientific literature indicating that a significant disability in one joint can in and of itself cause a significant disability in another joint.  It can on occasion aggravate a preexisting condition in another joint...".

After reviewing the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's left knee disability is secondary to his service-connected residuals of a fractured left fibula with left ankle strain.  The Board acknowledges the presence of negative and positive nexus opinions of record.  However, the Board again notes that Dr. R.H. provided a positive nexus opinion based on the erroneous factual premise - that the July 2005 VA QTC examiner provided a positive nexus opinion that the Veteran's torn meniscus within the left knee was more likely than not related to the fracture of the of the left tibia/fibula, when, in fact, the July 2005 opinion stated the left ankle condition was more likely than not related to the fracture of the left tibia/fibula, not the left knee disability.

However, Dr. R.H. did conclude that injuries to the left knee were sustained as a direct result of the recurrent falls due to instability and weakness of the left foot and ankle from the fracture he sustained in the military. 

In view of the totality of the evidence, including the lay statements of the Veteran and others, who reported the Veteran fell many times due to his left leg and ankle, and the presence of a current left knee disability and positive nexus opinion, the Board finds that the left knee disability is causally related to the Veteran's service-connected left fibula fracture with left ankle strain.  Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability, status post total knee arthroplasty, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

At the outset, the Board notes that it is unclear as to whether the Veteran has a current right knee disability.  The February 2015 Joint Motion for Partial Remand contends that the Veteran has a current right knee disability and cited to a March 1997 treatment record noting that the right knee had spurring in the medial femoral condyle and medial tibial plateau, and April 1997 and July 2006 treatment records indicating a diagnosis of ongoing severe osteoarthritis of both knees.  However, the record also indicates that an examination of the Veteran's right knee in October 2006 was within normal limits. 

As such, clarification of his current disability is necessary and the Board finds the Veteran should be afforded a new VA examination addressing this matter.  In addition, as the Board has granted the Veteran's claim for service connection for a left knee disorder, an opinion is needed as to whether the claimed right knee disability, if present, is secondary to the left knee disability.

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of updated treatment records should be obtained and added to the record.

2. After all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for a right knee disability, claimed as a residual of the service-connected residuals of a fractured left fibula with left ankle strain.  All tests and studies deemed appropriate by the examiner should be performed.  The Veteran's claims file and a complete copy of this REMAND must be made available to the VA examiner, who must state in his/her report that such were reviewed in conjunction with this examination. 

Thereafter, the VA examiner must present the diagnosis or diagnoses that specifically describe(s) any disabling condition affecting the Veteran's right knee.

The VA examiner should then provide nexus opinions, presented in the context of the medical record, with complete supportive rationales, addressing the following questions:

a. Does the Veteran have a diagnosed right knee disorder? 

If so, then:

b. Is it at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed right knee disorder/disorders revealed on examination had its/their onset during active military service or is/are otherwise related thereto? 

If the opinion is that the diagnosed right knee disorder/disorders did not have its/their onset during active military service, then:

c. The opining VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee disorder/disorders revealed on examination is/are caused by, or aggravated by, his service-connected residuals of a fractured left fibula with left ankle strain.

Or:

d. The opining VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee disorder/disorders revealed on examination is/are caused by, or aggravated by, his service-connected left knee disability, status post total knee arthroplasty.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e., a baseline) before the onset of the aggravation.

A rationale for the requested opinions must be provided.  If the VA examiner cannot provide an opinion without resorting to mere speculation, he/she should provide a complete explanation stating why this is so.  In so doing, the VA examiner should explain whether the inability to provide an opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

Additionally, the VA examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records (including all prior pertinent VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


